DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
In the second sentence, the term “The catheter tip” should be changed to “The tip”
In the third sentence, the term “The tip of the catheter” should be changed to “The tip”
In the third sentence, the term “the patient” should be changed to “a patient”
In the third sentence, the term “the radius (41) of the fluid path (36)” should be changed to “a radius (41) of a fluid path (36)”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	The first paragraph (after the Title) is missing a statement that the application is a 371 of PCT/US2017/058279, filed October 25, 2017.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5-9, 11-18, and 20 are objected to because of the following informalities: 
In regards to claim 1, the term “second end portion” should be changed to “and a second end portion”.
	In regards to claim 1, the term “second open end” should be changed to “the second open end”.
	In regards to claim 2, the term “a radius” should be changed to “the radius”.
	In regards to claim 3, the term “The catheter” should be changed to “The medical device”.
	In regards to claim 5, the term “a inclined angle” should be changed to “an inclined angle”.
	In regards to claim 6, the term “the end of said catheter” should be changed to “the first open end”.
	In regards to claim 7, the term “is a between” should be changed to “is between”.
	In regards to claim 8, the term “different that” should be changed to “different than”.
	In regards to claim 8, the term “said first and second angle” should be changed to “said first angle and said second angle”.
	In regards to claim 9, the term “the longitudinal axis” should be changed to “a longitudinal axis”.
	In regards to claim 11, the term “the longitudinal axis” should be changed to “a longitudinal axis”.
	In regards to claim 12, the term “the longitudinal axis” should be changed to “a longitudinal axis”.
	In regards to claim 13, the term “the flexible pathway” should be changed to “the fluid pathway”.

	In regards to claim 14, the term “The infusion set catheter” should be changed to “The infusion set”.
	In regards to claim 14, the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 15, the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 15, the term “a inclined angle” should be changed to “an inclined angle”.
	In regards to claim 16, the term “is a between” should be changed to “is between”.
	In regards to claim 17, the two recitations of the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 17, the term “different that” should be changed to “different than”.
	In regards to claim 17, the term “said first and second angle” should be changed to “said first angle and said second angle”.
	In regards to claim 18, the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 18, the term “said angle” should be changed to “said second angle”.
	In regards to claim 18, the term “the longitudinal axis” should be changed to “a longitudinal axis”.
	In regards to claim 20, the term “comprising” should be changed to “comprising:”.
	In regards to claim 20, the term “second end” should be changed to “the second end”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-12 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 2, the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-6 and 8-12 are rejected by virtue of being dependent upon claim 2.
	In regards to claim 5, the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
	In regards to claim 5, the term "about 0.003 inch" is a relative term which renders the claim indefinite. The term "about 0.003 inch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 5, the claim recites “where said critical bend point has a radial thickness”. It is unclear how a point, which is understood as a geometric element that has zero dimensions (https://www.merriam-webster.com/dictionary/point), can have a radial thickness.
	In regards to claim 6, the claim recites “wherein said critical bend point has a radial thickness”. It is unclear how a point, which is understood as a geometric element that has zero dimensions (https://www.merriam-webster.com/dictionary/point), can have a radial thickness.
	In regards to claim 7, the claim recites the limitation “said catheter”. There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 9, the claim recites the limitation “said angle”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected by virtue of being dependent upon claim 9.
	In regards to claim 9, the claim recites the limitation “said second beveled portion”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected by virtue of being dependent upon claim 9.
	In regards to claim 10, the claim recites the limitation “said tapered portion”. There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 11, the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
	In regards to claim 11, the term "about 4 degrees" is a relative term which renders the claim indefinite. The term "about 4 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12, the term "about 24 degrees" is a relative term which renders the claim indefinite. The term "about 24 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12, the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12, the term "about 3 degrees" is a relative term which renders the claim indefinite. The term "about 3 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 13, the claim recites “an opening at said first and second end portions”. It is unclear how a single opening can be at both said first and second end portions. Claims 14-19 are rejected by virtue of being dependent upon claim 13.

	In regards to claim 13, the claim recites the limitation “said longitudinal member”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-19 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13, the term "substantially equal" in two recitations is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 14-19 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13, the claim recites the limitation “said critical bend portion”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-19 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 15, the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 15, the term "about 0.003 inch" is a relative term which renders the claim indefinite. The term "about 0.003 inch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 15, the claim recites “where said critical bend point has a radial thickness”. It is unclear how a point, which is understood as a geometric element that has zero 
	In regards to claim 18, the claim recites said first beveled portion is at “an angle”. Claim 18 depends upon claim 17. Claim 17 recites said first beveled portion is at “a first angle”. It is unclear whether the two terms refer to the same angle or to different angles.
	In regards to claim 19, the claim recites the limitation “said first open end”. There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 20, the claim recites “the end”. The claim previously recites “a first end” and “a second end”. It is unclear which end is being referred to by the term “the end”. Claim 21 is rejected by virtue of being dependent upon claim 20.
	In regards to claim 21, the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 21, the term "substantially to" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13, 14, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (US 2012/0022502).
	In regards to claim 1, Adams et al teaches a medical device (Figures 3A-3B, intravenous catheter [314]) comprising: 
an elongate member [314] comprising a sidewall (catheter wall [354]), a first end portion with a first open end (catheter opening [342]), second end portion with a second open end (at proximal end of catheter [314])
a fluid pathway (catheter lumen [380]) extending through the elongate member between the first open end and second open end 
said first end portion having an inner surface forming the fluid pathway (Figure 3B) and an outer surface (Figure 3A)
said outer surface having a first beveled portion (tip [340] is tapered) converging from said first open end, and where said sidewall at said first end portion has a first radial thickness at a location spaced from said first open end substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use (Figure 3B)
	In regards to claim 2, Adams et al teaches wherein said medical device is a flexible catheter (paragraph [0041]) having a critical bend point at said location spaced from said first open end a distance substantially equal to a radius of the fluid pathway at said first open end (Figure 3B).  
	In regards to claim 3, Adams et al teaches wherein the critical bend point is positioned along said first beveled portion (Figure 3B).  
	In regards to claim 4, Adams et al teaches wherein the critical bend point is spaced between said first beveled portion and said second open end (Figure 3B).

	In regards to claim 13, Adams et al teaches an infusion set (Figures 3A-3B) comprising: 
a catheter having an elongate member [314] including a sidewall [354], a first end portion, a second end portion, and an opening [342] at said first and second end portions  19
a fluid pathway [380] extending through the elongate member between the openings (catheter opening [342])(at proximal end of catheter [314]) at the end portions of the elongate member 
where said first end portion has a first beveled end portion (tip [340] is tapered) on an outer surface of said longitudinal member with a critical bend point located a distance from said opening of said first end portion substantially equal to a radius of said fluid pathway (Figure 3B), and where said elongate member has a radial thickness at said critical bend portion substantially equal to the radius of the flexible pathway to resist folding of said end portion during insertion and use of said catheter (Figure 3B)
	In regards to claim 14, Adams et al teaches wherein the critical bend point is positioned along said first beveled portion (Figure 3B).
	In regards to claim 20, Adams et al teaches a method of administering a substance to a patient by a medical device, comprising 
introducing a catheter [314] into the patient (paragraph [0013]), said catheter having a elongate member [314] with a side wall [354], a first end, a second end, an opening (catheter opening [342])(at proximal end of catheter [314]) at each of the end, a fluid pathway [380] through the elongate member extending between the first end and 
introducing the substance (infusant) through the catheter to the patient (paragraph [0043])

    PNG
    media_image1.png
    780
    1084
    media_image1.png
    Greyscale

	In regards to claim 21, Adams et al teaches wherein said catheter has a thickness at a distance from said first end substantially equal to a radius of the fluid pathway defining a critical bend point (Figure 3B), and where said critical bend point is spaced from said first end a distance corresponding substantially to the radius of the fluid pathway (Figure 3B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claims 1, 2, and 14 above.
	In regards to claim 5, Adams et al is silent about wherein said first beveled portion is at a inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said critical bend point has a radial thickness of about 0.003 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at a inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said critical bend point, of the modified device of Adams et al, to Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 7, Adams et al is silent about wherein said catheter is a between 24 gauge and 28 gauge. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the device of Adams et al, to be a between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge.
	In regards to claim 11, Adams et al that said first end portion further includes a tapered portion (labeled in Figure 3B above) extending from said first beveled portion (labeled as “beveled portion” in Figure 3B above); however, Adams et al is silent about wherein said first beveled portion is at an angle of about 30 degrees and said tapered portion at an angle of about 4 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said tapered portion, of the modified device of Adams et al, to be at an angle of about 4 degrees relative to the longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the tapered portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 15, Adams et al is silent about wherein said first beveled portion is at a inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said critical bend point has a radial thickness of about 0.003 inch. But it would have been Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the set of Adams et al would not operate differently with the first beveled portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said critical bend point, of the modified set of Adams et al, to have a radial thickness of about 0.003 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified set of Adams et al would not operate differently with the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 16, Adams et al is silent about wherein said catheter is a between 24 gauge and 28 gauge. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the set of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the set of Adams et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge.

Claims 8-10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claim 2 and 14 above, and further in view of Beal et al (US 2009/0105652).
	In regards to claim 8, Adams et al teaches wherein said first beveled portion (labeled in Figure 3B below) is at a first angle and said first end portion includes a second beveled portion (labeled in Figure 3B below) extending from said first beveled portion at a second angle that is different that said first angle (Figure 3); however, Adams et al does not teach said elongate member having a tapered portion extending from said second beveled portion at a third angle that is different from said first and second angle. Beal et al teaches a medical device (Figures 1A-3) wherein a first beveled portion (first curved portion [52]) is at a first angle and a first end portion includes a second beveled portion (second curved portion [54]) extending from said first beveled portion at a second angle that is different that said first angle, and an elongate member (sheath body [44]) having a tapered portion extending from said second beveled portion at a third angle that is different from said first and second angle (as paragraph [0030] states “the shaped 

    PNG
    media_image2.png
    769
    1068
    media_image2.png
    Greyscale

	In regards to claim 9, Adams et al teaches wherein said first beveled portion is at an angle greater than said angle of said second beveled portion with respect to the longitudinal axis of said elongate member (Figure 3B); however, Adams et al does not teach to define a convex profile of said first end portion. Beal et al teaches a medical device (Figures 1A-3) wherein a first beveled portion [52] is at an angle greater than an angle of a second beveled portion [54] with respect to a longitudinal axis of an elongate member [44] to define a convex profile of a first end portion (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first beveled portion that is at an angle greater than said angle of said second beveled portion with respect to the longitudinal axis of said elongate member, of the device of Adams et al, to define a convex profile of said first end portion, as taught by Beal et al, as such will prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during 
	In regards to claim 10, in the modified device of Adams et al and Beal et al, Adams et al does not teach wherein the first end portion defines a continuous curve between said first open end and said tapered portion. Beal et al teaches wherein a first end portion defines a continuous curve between a first open end (open distal end [20B]) and a tapered portion (shaped region [50]) (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first end portion, of the modified device of Adams et al and Beal et al, to define a continuous curve, as taught by Beal et al, as such will prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). 
	In regards to claim 12, Adams et al teaches that said first end portion has a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled portion (labeled in second copy of Figure 3B above); however, Adams et al is silent about wherein said first beveled portion is at an angle of about 24 degrees and said second beveled portion at an angle of about 30 degrees and a tapered portion extending from said second beveled portion at an angle of about 3 degrees relative to the longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said second beveled portion, of the modified device of Adams et al, to be at an angle of about 30 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the second beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. Further, Beal et al teaches a medical device (Figures 1A-3) comprising a first beveled portion [52] and a first end portion includes a second beveled portion [54] extending from said first beveled portion and a tapered portion extending from said second beveled portion (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device, of Adams et al and Beal et al, would 
	In regards to claim 17, Adams et al teaches wherein said first beveled portion (labeled in second copy of Figure 3B above) is at a first angle and said first end portion includes a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled portion at a second angle that is different that said first angle (Figure 3); however, Adams et al does not teach said elongate member having a tapered portion extending from said second beveled portion at a third angle that is different from said first and second angle. Beal et al teaches a medical device (Figures 1A-3) wherein a first beveled portion [52] is at a first angle and a first end portion includes a second beveled portion [54] extending from said first beveled portion at a second angle that is different that said first angle, and an elongate member [44] having a tapered portion extending from said second beveled portion at a third angle that is different from said first and second angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said elongate member, of the set of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and 
	In regards to claim 18, in the modified set of Adams et al and Beal et al, Adams et al teaches wherein said first beveled portion is at an angle greater than said angle of said second beveled portion with respect to the longitudinal axis of said elongate member (Figure 3B); however, Adams et al does not teach to define a convex profile of said first end portion. Beal et al teaches that said first beveled portion is at an angle greater than an angle of said second beveled portion with respect to a longitudinal axis of said elongate member [44] to define a convex profile of said first end portion (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first beveled portion that is at an angle greater than said angle of said second beveled portion with respect to the longitudinal axis of said elongate member, of the modified set of Adams et al and Beal et al, to define a convex profile of said first end portion, as taught by Beal et al, as such will prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). 
	In regards to claim 19, in the modified set of Adams et al and Beal et al, Adams et al does not teach wherein the first end portion defines a continuous curve between said first open end and said tapered portion. Beal et al teaches wherein said first end portion defines a continuous curve between a first open end [20B] and said tapered portion (Figure 3). It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783